Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9-11, 14, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamansky et al. (US 20150228931 A1; hereinafter “Lamansky”).

In re Claim 1, Lamansky discloses an organic light emitting display panel 101 (fig. 1B) comprising: 
130 (¶ 0032, 0040; transparent backplane functions as a substrate for the OLED);
a first electrode 128 (¶ 0032, 0040) located on the substrate 130;
a light emitting layer 126 (¶ 0032, 0040) located on a side (i.e., upper side) of the first electrode 128 away from the substrate 130;
a second electrode 124 (¶ 0032, 0040) located on a side (i.e., upper side) of the light emitting layer 126 away from the first electrode 128; and
a polarization reflective layer (110b, 122, 118) (¶ 0042, 0044, 0045, 0031, 0033) (the reflective light extraction film 110b includes grating shaped nanostructure 114 and the backfill layer 116 includes a material that has an index of refraction that is greater than the index of refraction of the nanostructured layer 114. Thus, the reflective light extraction film 110b in combination with layers 112, 118 functions as a polarization reflective layer) located between the substrate and the first electrode or located on a side of the second electrode 124 away from the light emitting layer 126,
wherein the polarization reflective layer (110b, 122, 118) is configured to reflect (via the reflective structure 112b) and polarize light emitted from the light emitting layer 126 (¶ 0031, 0033, 0044, 0045),
wherein the polarization reflective layer (110b, 122, 118) is located on a non-light exiting side of the organic light emitting display panel 101 (light emits through the transparent backplane 130 and the polarization reflective layer 110b is located on the opposite side of the backplane 130),
wherein the polarization reflective layer 110b comprises a distributed Bragg reflector (layers 122, 118, 112b and the low index structure 114 and the high index structure 116 form a strong optical microcavity. Thus, this microcavity functionally indistinguishable to a distributed Bragg reflector; hereinafter “DBR”) (¶ 0024, 0031) and a polarization grating (the grating shape 
wherein the distributed Bragg reflector (“DBR”) comprises a plurality of sublayers (122, 118, 116, 114, 112b), and
wherein the polarization grating consists of at least one of the sublayers 114 located on a light exit side (e.g. the bottom side of 110b) of the distributed Bragg reflector (DBR).

In re Claim 5, Lamansky discloses the organic light emitting display panel according to claim 1 (fig. 1B), wherein a material (e.g. oxygen) of the plurality of sub-layers comprises one of a compound and a single substance of elements of the same group (e.g. sublayers 114 comprising phosphine oxide and sublayer 116 comprising TiO2; ¶ 0054, 0057).

In re Claim 9, Lamansky discloses the organic light emitting display panel according to claim 1 (fig. 1B), wherein the first electrode 128 is an anode and the second electrode 124 is a cathode (¶ 0032, 0040; Top electrode 124 and bottom electrode 128 can be a transparent cathode and a transparent anode, respectively).

In re Claim 10, Lamansky discloses a display device (e.g. AMOLED TV displays; ¶ 0004-0005) comprising the organic light emitting display panel according to claim 1 (fig. 1B; ¶ 0004-0005).

In re Claim 11, Lamansky discloses a method for manufacturing an organic light emitting display panel 101 (fig. 1B), the method comprising: 
providing a substrate 130 (¶ 0032, 0040; transparent backplane functions as a substrate for the OLED);
forming a first electrode 128 (¶ 0032, 0040) on the substrate 130;
126 (¶ 0032, 0040) on a side (i.e., upper side) of the first electrode 128 away from the substrate 130; and
forming a second electrode 124 (¶ 0032, 0040) on a side (i.e., upper side) of the light emitting layer 126 away from the first electrode 128; 
wherein the method further comprises forming a polarization reflective layer (110b, 122, 118) (¶ 0042, 0044, 0045, 0031, 0033) (the reflective light extraction film 110b includes grating shaped nanostructure 114 and the backfill layer 116 includes a material that has an index of refraction that is greater than the index of refraction of the nanostructured layer 114. Thus, the reflective light extraction film 110b in combination with layers 112, 118 functions as a polarization reflective layer) between the substrate and the first electrode or on a side of the second electrode 124 away from the light emitting layer 126,
wherein the polarization reflective layer (110b, 122, 118) is configured to reflect (via the reflective structure 112b) and polarize light emitted from the light emitting layer 126 (¶ 0031, 0033, 0044, 0045),
wherein the polarization reflective layer (110b, 122, 118) is located on a non-light exiting side of the organic light emitting display panel 101 (light emits through the transparent backplane 130 and the polarization reflective layer 110b is located on the opposite side of the backplane 130),
wherein the polarization reflective layer (110b, 122, 118) comprises a distributed Bragg reflector (layers 122, 118, 112b and the low index structure 114 and the high index structure 116 form a strong optical microcavity. Thus, this microcavity functionally indistinguishable to a distributed Bragg reflector; hereinafter “DBR”) (¶ 0024, 0031) and a polarization grating (the grating shape of the nanostructure 114 and the backfill layer 116 form the polarization grating) which are stacked with each other,
wherein the distributed Bragg reflector (“DBR”) comprises a plurality of sublayers (122, 118, 116, 114, 112b), and
116 located on a light exit side (e.g. the bottom side of 110b) of the distributed Bragg reflector (DBR).

In re Claim 14, Lamansky discloses the method according to claim 11 (fig. 1B), wherein forming the polarization reflective layer between the substrate and the first electrode comprises:
depositing the plurality of sub-layers (122, 118, 116, 114, 112b) on the substrate 130, so as to form the distributed Bragg reflector (“DBR”); and
forming a plurality of grooves having a same width and equally spaced apart (e.g. grooves shown in the layer 116) in the at least one of the sub-layers 116 on the light exit side of the distributed Bragg reflector to form the polarization grating.

In re Claim 15, Lamansky discloses the method according to claim 11 (fig. 1B), wherein forming the polarization reflective layer on a side of the second electrode away from the light emitting layer comprises:
forming a first set of sub-layers of the plurality of sub-layers 116 on the side of the second electrode 124;
forming a plurality of grooves having a same width and equally spaced apart in the first set of sub-layers 116 (e.g. grooves shown in the layer 116) to form the polarization grating; and
forming a second set of sub-layers 114 on the first set of sub-layers 116 to form the distributed Bragg reflector (“DBR”).

In re Claim 20, Lamansky discloses a display device (e.g. AMOLED TV displays; ¶ 0004-0005) comprising the organic light emitting display panel according to claim 5 (fig. 1B; ¶ 0004-0005).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamansky as applied to claim 1 above, respectively and further in view of Choong et al. (US 2006/0066220 A1).

In re claim 4, Lamansky discloses the organic light emitting display panel (fig. 1B) according to claim 1 outlined above.
Lamansky discloses wherein a total number of layers of the plurality of sub-layers (122, 118, 116, 114, 112b) is 5, but does not expressly disclose wherein a total number of layers of the plurality of sub-layers is in a range from 10 to 30.
In the same field of endeavor, Choong discloses an OLED device (fig. 3) wherein a total number of layers of the plurality of sub-layers in a distributed Bragg reflector 111 is more than 2 (¶ 0002, 0021).
MPEP §2144.05 (I) states a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them 
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Choong into the OLED device of Lamansky and form the DBR with the claimed ranges of sub-layers in order to increase the thickness of the layers that make up the microcavity, thus increasing the optical length of the microcavity and enhance the internal reflection (¶ 0002, 0021 of Choong).

In re Claim 19, Lamansky/Choong discloses the organic light emitting display panel according to claim 4 outlined above.
Lamansky further discloses a display device (e.g. AMOLED TV displays; ¶ 0004-0005) comprising the organic light emitting display panel according to claim 4 (fig. 1B; ¶ 0004-0005).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamansky as applied to claim 1 above, respectively and further in view of Potts et al. (US 2009/0015142 A1; hereinafter “Potts”).

In re Claim 6, Lamansky discloses the organic light emitting display panel according to claim 1 (fig. 1B), wherein the plurality of sub-layers (122, 118, 116, 114, 112b) comprise a first sub-layer 122 and a second sublayer 116 that are alternately stacked,
122 and the second sub-layer comprises silicon nitride (¶ 0033; layer 122 comprises silicon nitride (SiNx)).
Lamansky does not expressly disclose wherein a material of the other of the first sub-layer and the second sub-layer comprises silicon oxide.
In the same field of endeavor, Potts discloses an organic light emitting display panel (fig. 4) wherein the plurality of sub-layers (190, 192) comprise a first sub-layer 192 and a second sub-layer 190 that are alternately stacked, wherein a material of one of the first sub-layer 192 and the second sub-layer comprises silicon nitride (¶ 0059), and wherein a material of the other of the first sub-layer and the second sub-layer 190 comprises silicon oxide (¶ 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Potts into the device of Lamansky for improved efficiency of light extraction from the devices by modifying the interface between high and low index layers within the device (¶ 0020 of Potts).

In re Claim 7, Lamansky discloses the organic light emitting display panel according to claim 6 (fig. 1B), wherein a thickness of the first sub-layer 122 is in a range from 60 nm and 400 nm (¶ 0033 of Lamansky) which encompasses the claimed range of 68 to 73 nm and Potts discloses wherein a thickness of the second sub-layer 190 is in a range from 20 nm-1000 nm (¶ 0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Lamansky and form the first sub-layer and the second sub-layer with the claimed thickness ranges in order to provide for the most efficient coupling of the waveguided loss modes inside the OLED stack, to the extractor and also for improved efficiency of light extraction from the devices by modifying the interface between high and low index layers within the device (¶ 0033 of Lamansky and ¶ 0020 of Potts).

MPEP §2144.05 (I) states in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). 
MPEP §2144.05 (I) also states a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); 

Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamansky as applied to claim 11 above and further in view of Potts and Choong.

In re Claim 16, Lamansky discloses the method according to claim 11 (fig. 1B), wherein the plurality of sub-layers (122, 118, 116, 114, 112b) comprise a first sub-layer 122 and a second sublayer 116 that are alternately stacked,
wherein a material of one of the first sub-layer 122 and the second sub-layer comprises silicon nitride (¶ 0033; layer 122 comprises silicon nitride (SiNx)),
wherein a thickness of the first sub-layer 122 is in a range from 60 nm and 400 nm (¶ 0033 of Lamansky) which encompasses the claimed range of 68 to 73 nm.
 
Lamansky does not expressly disclose wherein a material of the other of the first sub-layer and the second sub-layer comprises silicon oxide and wherein a thickness of the second sub-layer is in a range from 103 to 106 nm.
In the same field of endeavor, Potts discloses an organic light emitting display panel (fig. 4) wherein the plurality of sub-layers (190, 192) comprise a first sub-layer 192 and a second sub-layer 190 that are alternately stacked, wherein a material of one of the first sub-layer 192 and the second sub-layer comprises silicon nitride (¶ 0059), and wherein a material of the other of the first sub-layer and the second sub-layer 190 comprises silicon oxide (¶ 0059). Potts further discloses wherein a thickness of the second sub-layer 190 is in a range from 20 nm-1000 nm (¶ 0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Lamansky and Potts and form the first sub-layer and the second sub-layer with the claimed thickness ranges and materials in order to provide for the most efficient coupling of the waveguided loss modes inside the OLED stack, to the extractor and also for improved efficiency of light extraction from the devices by modifying the interface between high and low index layers within the device (¶ 0033 of Lamansky and ¶ 0020 of Potts).

MPEP §2144.05 (I) states in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). 
MPEP §2144.05 (I) also states a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); 

Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

 Lamansky discloses wherein a total number of layers of the plurality of sub-layers (122, 118, 116, 114, 112b) is 5, but Lamansky/Potts does not expressly disclose wherein a total number of layers of the plurality of sub-layers is in a range from 10 to 30.
In the same field of endeavor, Choong discloses an OLED device (fig. 3) wherein a total number of layers of the plurality of sub-layers in a distributed Bragg reflector 111 is more than 2 (¶ 0002, 0021).
MPEP §2144.05 (I) states a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Choong into the OLED device of Lamansky/Potts and form the DBR with the claimed ranges of sub-layers in order to increase the thickness of the layers that make up the microcavity, thus increasing the optical length of the microcavity and enhance the internal reflection (¶ 0002, 0021 of Choong).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-11, 14-16, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Want et al. (US 20160285036 A1) discloses a light emitting device (fig. 3) comprising a trapezoidal periodic grating structure which is characterized by a period, .lamda..sub.g=300 nm, height, h=70 nm and duty_b=0.9, and duty_t=0.3 (¶ 0029). 
Xu et al. (US 20080169479 A1) discloses an LED device (fig. 1): “In the LED 100, a width of ITO is about 300-400 nm. A period of the first diffraction grating 150 is about 500-700 nm, a duty cycle thereof is about 0.3-0.7, and a depth of the groove thereof is about 100-200 nm. A period of the second diffraction grating 130 is about 400-500 nm, a duty cycle thereof is 
However, neither Wang nor Xu discloses the subject matter claimed in claim 8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.